DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9, 11-13, 15-17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Nakanishi et al (US 2017/0371464; submitted by Applicant).
In regards to claims 1 and 15, Nakanishi discloses a display arrangement comprising a transparent thin film display element (pixel part 104) with a layer structure extending substantially along a base plane defining a lateral extension of the display element (Fig. 1B and paragraphs, 3, 9, 73), the thin film display element comprising:
an emissive layer (organic layer 126) configured to emit light in consequence of electrical voltage coupled over the emissive layer (Figs. 1B, 24B and paragraphs 57, 96);
a first patterned conductor layer (first electrode 124), on a first side of the emissive layer, comprising a first display electrode (Figs. 1B, 24B and paragraphs 57, 96);
a second patterned conductor layer (second electrode 128), on a second side of the emissive layer opposite the first side, comprising a second display electrode at least partly laterally overlapping the first display electrode (Figs. 1B, 24B and paragraphs 57, 96); and
a touch-sensing element comprising a first touch electrode (sensor electrode 118a) and a second touch electrode (sensor electrode 118b) formed in the first and second patterned conductor layers, respectively (Fig. 24 and paragraph 96);
wherein the display arrangement further comprises a control unit configured to measure touch-dependent capacitive coupling for at least one of the first and second touch electrodes, said measuring comprising supplying a time-dependent measurement voltage signal to the touch-sensing element (paragraphs 66, 95), and, when supplying the measurement voltage signal to the touch-sensing element for measuring the touch-dependent capacitive coupling for one of the first and second touch electrodes, to supply a shielding voltage signal to the other touch electrode to decrease an effect of a touch from the side of said other touch electrode on the touch-dependent capacitive coupling for said one touch electrode (paragraph 96).

In regards to claims 2 and 16, Nakanishi discloses a display arrangement according to claim 1, wherein the control unit is configured to measure touch-dependent capacitive coupling for each of the first and second touch electrodes (paragraph 96).

In regards to claims 3 and 17, Nakanishi discloses a display arrangement according to claim 1, wherein the control unit is configured, when measuring touch-dependent capacitive coupling for said one of the first and second touch electrodes, to supply the measurement voltage signal to said one touch electrode, said touch-dependent capacitive coupling being indicative of a self-capacitance of said one touch electrode (paragraph 70).

In regards to claim 5, Nakanishi discloses a display arrangement according to claim 1, wherein the first and second touch electrodes at least partly laterally overlap each other (Fig. 24 and paragraph 96).

In regards to claim 6, Nakanishi discloses a display arrangement according to claim 5, wherein the first and second touch electrodes laterally overlap each other in an overlapping region and an overlapping ratio between an area of the overlapping region and an area of a union of projections of the first and second touch electrodes on the base plane is at least 0.5 (Fig. 24 and paragraph 96).

In regards to claim 9, Nakanishi discloses a display arrangement according to claim 1, wherein the thin film display element is implemented as a segment-type display element (Fig. 6 ).

In regards to claim 11, Nakanishi discloses a display arrangement according to claim 1, wherein the thin film display element is implemented as a thin film organic light emitting diode, OLED, display element (paragraph 3).

In regards to claim 12, Nakanishi discloses a double-sided display panel comprising a display arrangement according to claim 1 (Fig. 24 and paragraphs 30, 73).

In regards to claim 13, Nakanishi discloses a window assembly comprising a display arrangement according to claim 1 (Fig. 24 and paragraphs 30, 73).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-8, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US 2017/0371464; submitted by Applicant) in view of Reynolds et al (US 2017/0277295; submitted by Applicant).
In regards to claims 4 and 18, Nakanishi does not disclose a display arrangement according to claim 1, wherein the touch-sensing element comprises a transmitter electrode in the first and/or the second patterned conductor layer and the control unit is configured, when measuring touch-dependent capacitive coupling for said one of the first and second touch electrodes, to supply the measurement voltage signal to the transmitter electrode, said touch-dependent capacitive coupling being indicative of a mutual capacitance between the transmitter electrode and said one touch electrode.
Reynolds discloses wherein the touch-sensing element comprises a transmitter electrode in the first and/or the second patterned conductor layer and the control unit is configured, when measuring touch-dependent capacitive coupling for said one of the first and second touch electrodes, to supply the measurement voltage signal to the transmitter electrode, said touch-dependent capacitive coupling being indicative of a mutual capacitance between the transmitter electrode and said one touch electrode (Fig. 1 and paragraphs 25-26, 43-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakanishi with the teachings of Reynolds, integrated display and touch sensor, because it would reduce electrical components since they would be shared between the display and the touch sensor (paragraph 32).

In regards to claim 7, Nakanishi does not disclose a display arrangement according to claim 1, wherein a signal cross-correlation coefficient cs between the measurement voltage signal and the shielding voltage signal is at least 0.8.
Reynolds discloses wherein a signal cross-correlation coefficient cs between the measurement voltage signal and the shielding voltage signal is at least 0.8 (Fig. 6 and paragraph 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakanishi with the teachings of Reynolds, integrated display and touch sensor, because it would reduce electrical components since they would be shared between the display and the touch sensor (paragraph 32).

In regards to claim 8, Nakanishi does not disclose a display arrangement according to claim 1, wherein an amplitude ratio between highest peak-to-peak amplitudes of the measurement voltage signal and the shielding voltage signal is in a range from 0.8 to 1.2.
Reynolds discloses wherein an amplitude ratio between highest peak-to-peak amplitudes of the measurement voltage signal and the shielding voltage signal is in a range from 0.8 to 1.2 (Fig. 6 and paragraph 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakanishi with the teachings of Reynolds, integrated display and touch sensor, because it would reduce electrical components since they would be shared between the display and the touch sensor (paragraph 32).

In regards to claim 10, Nakanishi does not disclose a display arrangement according to claim 1, wherein the thin film display element is implemented as an inorganic thin film electroluminescent, TFEL, display element.
Reynolds discloses wherein the thin film display element is implemented as an inorganic thin film electroluminescent, TFEL, display element (Fig. 3 and paragraph 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakanishi with the teachings of Reynolds, integrated display and touch sensor, because it would reduce electrical components since they would be shared between the display and the touch sensor (paragraph 32).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        December 2, 2022